COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-12-01175-CR
Style:                            Mark Steven Rascoe
                                  v. The State of Texas
Date motion filed*:               December 31, 2014
Type of motion:                   State’s Third Motion for Extension of Time in Which to File an Appellate Brief
Party filing motion:              State
Document to be filed:             State’s brief

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                               October 30, 2014
         Number of previous extensions granted:                2             Current Due date: December 31, 2014
         Date Requested:                                  January 30, 2015

Ordered that motion is:

                   Granted in part and dismissed as moot in part
                    If document is to be filed, document due: January 30, 2015
                            The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: January 8, 2015